Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR2007-0051646 to Gyun.
Referring to the abstract, Figures 1 & 2, and the 5th & 6th paragraphs (after the list of drawings) of the translation, Gyun discloses an “apparatus [100] for treating a substrate [102],” as claimed, including “a chamber.., a substrate support [104]... a heater to heat the substrate support [1st ¶]... [the] support plate having a seating surface [top surface of hot plate 104]; a support protrusion [108]... to protrude from the seating plate and to directly support the substrate [102]; and a sensor [112] provided to the support protrusion to measure a temperature of the substrate,” as recited in claim 1. Note that Gyun contemplates, at paragraph 6 of the translation, support protrusions with sensors in direct contact with the substrate, forgoing the “guide pin” 120 shown in Figure 2.
Claim Rejections - 35 USC § 103
Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gyun in view of KR 2014-0101946 to Hong, or to Gyun in view of Hong and KR 1999-1165680 to Kim.

Regarding claim 6, either the sensor element of Gyun is already inherently disclosed to be inside the body at an inner surface tip of the protrusion that directly supports the substrate to sense the substrate temperature as accurately as possible, or it would have been obvious to thus position the sensor for just this reason, as taught by Kim (Fig. 2 and abstract: “inside the end of the lifter pin”).
Regarding claim 7, where transfer of the substrate entails only minimal risk of damaging the temperature sensor, placing the sensor to “directly support the substrate,” enhancing accuracy of the temperature measurement, would have been obvious to one of ordinary skill in the art.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 5712705669.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joseph M. Pelham/             Primary Examiner, Art Unit 3761                                                                                                                                                                                           	6/29/21